DETAILED ACTION
This communication is responsive to the application filed March 7, 2019, and the Response to Restriction Requirement filed October 7, 2021.  Claims 1 and 5-13 are currently pending.  Claims 1 and 5-8 are under examination.
Non-elected claims 9-13 are WITHDRAWN.
Claims 1 and 5-8 are REJECTED for the reasons set forth below.  Claims 5-8 are rejected under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 5-8, in the reply filed on October 7, 2021 is acknowledged.  In its Response, Applicant elected Group I, claims 1-8 and 14.  Applicant also cancelled claims 2-4 and 14.  Thus, the examiner will examine the remaining claims of Group I (claims 1 and 5-8).

Priority
This application is the national stage entry of PCT/US2017/051710, filed September 15, 2017, which claims priority to US 62/398,174, filed September 22, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Initial Comments
The claim set under examination is the one filed October 7, 2021.  The status indicators for claims 1, 5, 7, and 9-11 indicate that these claims are amended from the earlier claim set, but there are no indicated amendments to the claims.  However, to expedite prosecution, the examiner will examine the claims of Group I (1 and 5-8) as if the amendments were clearly set forth.
Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:  
Regarding claims 1 and 7, numerical ranges should start with the smaller number.  For example, in claim 1, “4 to 0 silicon-bonded chlorine atoms” should be “0 to 4 silicon-bonded chlorine atoms.”  Applicant should amend claims 1 and 7 to correct all nonstandard ranges (e.g., “5 to 1” and “4 to 1”).
Regarding claim 5, a period at the end of the claim is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is not clear what the difference is between the substituents in the “6 silicon-bonded substituents” and the “5 to 1 silicon-bonded substituents.”  Are the substituents different?  How so?
Claims 5-8 contain all of the limitations of claim 1 and are therefore indefinite for the reason claim 1 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trommer et al., “New olefinic functionalized disilanes.  Synthesis and NMR spectroscopical investigations,” J. Org. Chem. 540 (1997) 119-125.
Regarding claim 1, Trommer teaches the following compound:

    PNG
    media_image1.png
    125
    140
    media_image1.png
    Greyscale

(Compound 4c, Scheme 1, p. 120.)  the disilane compound has no Si-H bonds, 6 silicon-bonded substituents, 1 silicon-bonded vinyl group, and 3 silicon-bonded dialkylamino groups.  

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 6, the closest prior art reference (Trommer, discussed above) does not teach or fairly suggest a disilane compound in which the substituents consist only of dialkylamino groups and vinyl groups.  Rather, methyl groups are present in every compound disclosed by Trommer, and there is no teaching or suggestion that the methyl groups may be substituted with either dialkylamino or vinyl groups.  Further, after a complete and thorough search, the examiner cannot find prior art teaching or fairly suggesting such a compound.
Regarding claims 7 and 8, the closest prior art reference (Trommer, discussed above) does not teach or fairly suggest a disilane compound in which one to four of the substituents is a chlorine atom.  Specifically, there is no teaching or suggestion of a compound with each of the substituents of claim 7 (chlorine, vinyl, and dialkylamino group).  Further, after a complete and thorough search, the examiner cannot find prior art teaching or fairly suggesting such a compound.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763